Citation Nr: 1754548	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder, and to include as secondary to a lumbar spine disability. 

7.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, and to include as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991.

This appeal is before the Board of Veterans' Appeals (Board) from September 2014 and February 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There is no indication in the record that headaches are related to service or to a service-connected disability.  

2.  There is no indication in the record that tinnitus is related to service or to a service-connected disability.

3.  There is no indication in the record that erectile dysfunction is related to service or to a service-connected disability.

4.  Evidence associated with the claims file subsequent to a final July 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.

5.  A lumbar spine disability pre-existed service and was not aggravated therein.

4.  Evidence associated with the claims file subsequent to a final February 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.

7.  An acquired psychiatric disability is not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for erectile dysfunction, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  Evidence received since a final July 2010 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

5.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6.  Evidence received since a final February 2011 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, and to include as secondary to a lumbar spine disability, is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

7.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, and to include as secondary to a lumbar spine disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; Wagner, 370 F.3d at 1096.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Headaches

The Veteran claims service connection for headaches.

Service treatment records do not reflect any symptoms of or treatment for headaches.  No such abnormality was noted in his October 1991 separation examination, and in the accompanying report of medical history the Veteran explicitly denied having ever experienced frequent or severe headaches.

Private treatment records reflect that in November 1998 the Veteran reported headache pain for one and a half weeks.  He was diagnosed with muscle tension headaches.  In July 1999 and October 1999 he again reported headaches and was referred to neurology.  A September 1999 CT scan and MRI found a small ill-defined low attenuation area in the right cerebellum and was otherwise normal.  At a November 1999 consultation he reported headaches for about six months, triggered by stress.  He was diagnosed with muscle tension headaches.  In July 2000 he again reported headaches and was referred for a neurology consultation.  In August 2000 he was diagnosed with persistent headaches.  A September 2000 MRI and a June 2001 MRI found the small brain abnormality it to be stable, unchanged, and benign.

The Board finds that the evidence weighs against a finding that headaches are related to service.  The Veteran has not articulated any theory by which his current headaches can be related to service.  There is no record of headaches in service, and treatment records document reports of headaches from 1998 to 2001.  For these reasons, the Board finds that there is no indication in the evidence that the Veteran's headaches are related to service, and service connection is therefore denied.  As there is no indication in the evidence that headaches are related to service, there is no duty to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Tinnitus

The Veteran claims service connection for tinnitus.

Service treatment records do not reflect any symptoms of or treatment for tinnitus.  No such abnormality was noted in his October 1991 separation examination, and in the accompanying report of medical history the Veteran explicitly denied having ever experienced ear trouble or hearing loss.

Private treatment records reflect that in July 2014 the Veteran reported ringing in the ears for the prior 4 months.  He was diagnosed with bilateral tinnitus and referred to an audiologist.

The Board finds that the evidence weighs against a finding that tinnitus is related to service.  The Veteran has not articulated any theory by which his current tinnitus can be related to service.  There is no record of tinnitus in service, and treatment records document reports of tinnitus in July 2014.  The Veteran has not reported being exposed to noise in service, and records indicate that he had an administrative position and was not in combat.  For these reasons, the Board finds that there is no indication in the evidence that the Veteran's tinnitus is related to service, and service connection is therefore denied.  As there is no indication in the evidence that tinnitus is related to service, there is no duty to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).


Erectile Dysfunction

The Veteran claims service connection for erectile dysfunction.  

Service treatment records do not reflect any symptoms of or treatment for erectile dysfunction.  No such abnormality was noted in his October 1991 separation examination.

Private treatment records include a May 2006 treatment record indicating that the Veteran was successfully treating his erectile dysfunction with medication.  He expressed interest in a vacuum device treatment in December 2008.  He requested a refill of medication in August 2009.  He again requested medication in October 2012.

VA treatment records reflect that in February 2014 the Veteran requested medication for erectile dysfunction.

In a statement associated with his March 2014 claim, the Veteran reported that he was claiming erectile dysfunction as a side effect of medication for his back disability and his psychiatric disability.

The Board finds that the evidence weighs against a finding that erectile dysfunction is related to service or a service-connected disability.  There is no indication in the record that erectile dysfunction is directly related to service, and the Veteran explicitly claims service connection on a secondary basis.  Because the Veteran is not service-connected for any disability and the Board herein denies service connection for all issues, however, service connection on a secondary basis is not possible.  For these reasons, the Board finds that there is no indication in the evidence that the Veteran's erectile dysfunction is related to service or a service-connected disability, and service connection is therefore denied.  As there is no indication in the evidence that erectile dysfunction is related to service or a service-connected disability, there is no duty to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

New and Material Evidence

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Lumbar Spine Disability

The Veteran seeks to reopen his claim for service connection for a lumbar spine disability.

The Veteran's original claim for service connection for low back pain was denied in a May 1993 rating decision on the basis that there was no showing of in-service aggravation of his pre-existing back disability.  A claim to reopen was denied in an October 2008 rating decision on the basis that new and material evidence had not been received.  A second claim to reopen was denied in a July 2010 rating decision on the basis that new and material evidence had not been received.  The Veteran did not appeal this decision, nor was any evidence received during the one-year appeal period.  The decision therefore became final.

The Veteran has submitted a series of statements dated August 2013.  The mother of the Veteran's children reported that the Veteran had back pain, and that he told her that he had back pain since his military tour.  A noncommissioned officer who served with the Veteran reported that he had experienced back pain in service and had to go on light duty status.  An ex-girlfriend of the Veteran from both before and after his service reported that he was far less active after service than before due to his back pain.  The Veteran's godsister stated that the Veteran experienced back problems after coming home from being in service.  A friend of the Veteran reported that he experienced back pain during and after service that limited his physical activity.  Another friend of the Veteran reported that after service he was no longer able to engage is as many activities as he had prior to service due to his back pain.  Another former girlfriend and nurse stated that after service the Veteran's activities declined due to his back pain.  His mother reported that after separation from service he engaged in fewer activities due to his back pain. 

The Board finds that the August 2013 statements constitute new evidence of an unestablished fact of the Veteran's claim.  Specifically, presuming the credibility of this new evidence, it suggests that the Veteran's back disability arose during service.  This evidence is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.  The claim is therefore reopened and the Board will address the merits.

Service treatment records reflect that a June 1986 back injury was noted at the Veteran's March 1987 induction examination.  His induction was then delayed until he was pain-free for three months.  A September 1987 note on the examination report states that he was diagnosed with a contusion that had not recurred and he was declared fit for service.  During service, he reported low back pain in July 1991 and again in September 1991, at which time he was diagnosed with a muscle strain of the right buttocks.  No low back abnormality was noted at his October 1991 separation examination, and in the accompanying report of medical history the Veteran did not report having experienced recurrent back pain.

The Veteran underwent a VA examination in March 1993.  He reported that his back was bothering him, particularly on the left side, exacerbated by loading packages at work.  He reported that his disabilities did not require him to miss any work.  He was diagnosed with a mild chronic lumbosacral strain.  

The Veteran underwent a VA examination in March 2013.  The examiner diagnosed a chronic low back strain and opined that it was unrelated to service.  This opinion was based on the rationale that recent incidents in 2006 and 2009 were more likely to have contributed to his current pain.  In a May 2013 addendum opinion, the examiner opined that the Veteran's back pain, which had clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  This opinion was based on the rationale that there was no continued treatment of his low back pain after separation until the 2006 incident when he helped his son move a couch.

VA treatment records reflect that in October 2013 the Veteran reported low back pain which had an onset in 1988 at boot camp.  He stated that he thinks there might have been multiple injuries.  He was diagnosed with mechanical low back pain.  Other VA treatment records did not address etiology or onset.

Private treatment records reflect treatment for a low back disability as early as 1998.  These records do not address etiology apart from the Veteran's reports of contemporary incidents which caused exacerbations to his back pain.  The one exception among the many records addressing low back pain is an August 2013 record showing that the Veteran reported on-and-off chronic low back pain from when he was in service in 1992.

As an initial matter, because the back injury was noted in the Veteran's March 1987 induction examination, the presumption of soundness does not apply.  The question before the Board is therefore whether it is at least as likely as not that the pre-existing injury was aggravated by service.  

The Board finds that the evidence weighs against a finding that the Veteran's pre-existing back injury was aggravated by service.  While he has provided many statements indicating that his level of activity significantly worsened after service, the Board does not find these statements as credible as the contemporaneous evidence which does not show aggravation.  The Veteran reported back pain twice while in service, and the second time his treating physicians determined that it was a symptom of strain in the buttocks.  At his separation examination no lumbar spine disabilities or symptoms were noted.  While the statements suggest that the Veteran was active prior to service, his March 1987 induction examination clearly shows that a back injury occurred two years prior to service, and indeed that the back injury forced him to delay his induction.  The statements suggest that the Veteran's pain forced him to curtail his physical activity following service.  Yet his March 1993 VA examination, more than one year following separation from service, shows that his job required physical labor and he had not as yet missed any work due to pain.  The Board finds the separation examination and March 1993 VA examination more credible because they are based on contemporaneous reports and are more specific.  The statements provided in August 2013 refer to periods after the Veteran came home from service, but do not specify how long after service these symptoms manifested.  Furthermore, the Veteran has not identified any incident in service which would have aggravated his injury with delayed effects, (if such is possible).  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's pre-existing back injury was aggravated by service, and service connection is therefore denied.

Acquired Psychiatric Disability

The Veteran seeks to reopen his claim for service connection for an acquired psychiatric disability.  The Board notes that the RO treated this as two separate claims, one for depression secondary to service-connected disabilities and one for PTSD directly related to in-service noncombat stressors. 

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

The Veteran's original claim for service connection for a mental health condition was denied in a February 2011 rating decision on the basis that there was no evidence of a current mental health condition that was caused by an event or experience during military service.  The Veteran did not appeal this decision, nor was any evidence received during the one-year appeal period.  The decision therefore became final.

The Board finds evidence submitted since the February 2011 final decision is new and material.  Specifically, it includes multiple treatment records establishing a current diagnosis of an acquired psychiatric disability.  Furthermore, in an April 2014 statement the Veteran identified events in-service to which he attributed his disability.  This evidence, discussed in more detail below is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.  The claim is therefore reopened and the Board will address the merits.

Service treatment records do not reflect any symptoms of or treatment for any acquired psychiatric disability.  No such abnormality was noted at the Veteran's October 1991 separation examination.

In a May 2010 statement, the Veteran's mother reported that his depression began in service, particularly during his court martial.

In a May 2010 letter, the Veteran's private physician stated that he exhibited depression and anxiety which the Veteran thought might be related to his war experience.

In a May 2010 letter, the Veteran's therapist from his Vet Center stated that the Veteran exhibited stress and anxiety due to his inability to work based on a back injury which he stated had occurred during active duty.

In a May 2010 statement, the Veteran's wife reported that his behavior had changed over recent years, become more irritable and unable to sleep.  She stated that he had become socially and emotionally withdrawn.  She stated that he had panic attacks.

Private treatment records do not refer to any direct relationship between psychiatric symptoms and service.  Causes suggested included health issues, current job stress, marital problems, and undetermined.

In a September 2012 statement, the Veteran stated that he was claiming depression secondary to his low back disability.

The Veteran underwent a VA examination in March 2013.  He reported that he became angry and irritable after separation from service due to his health issues, specifically his back and knees.  The examiner diagnosed depressive disorder and opined that this depression was more likely than not related to the Veteran's back and knee disabilities.

VA treatment records reflect that in May 2013 the Veteran was treated for recurrent major depressive disorder with anxiety.

In an August 2013 statement, a friend of the Veteran reported that in the past few years he noticed the Veteran withdrawing socially and showing signs of depression and anger due to his inability to fully participate in activities.  In another statement, the Veteran's mother reported that after separation from service he became angry and depressed because his back pain prevented him from being as physically active as he once was.

VA treatment records reflect that in March 2014 the Veteran reported increased depression following the death of his mother.

In a March 2014 statement, the Veteran reported that he was claiming depression and PTSD as directly related to noncombat stressors in service.  In an April 2014 statement, the Veteran explained that he experienced racial discrimination in service in the form of a personnel officer who was consistently and without justification involved in his day-to-day activities and who court-martialed him for having an argument with his girlfriend when his girlfriend stated that the allegations were untrue.  

Service personnel records confirm that the Veteran was court-martialed in December 1991 for disobeying a direct order and for striking in the face and pushing on her head a fellow Marine, evidently his girlfriend.

In a May 2014 statement, the Veteran again denied that he had hit anyone, but stated that because he gestures when he talks it looked to the witness like he had hit his girlfriend.  He blamed his personnel officer and the witness for mischaracterizing his argument and getting him charged.  He stated that his entire year overseas was filled with negative gestures, negative statements, unjust punishments, and racial slurs.  Since that time he reported having trouble sleeping, weight gain, weight loss, difficulty getting along well with others, erratic behaviors, and anger issues.

In a May 2014 letter, the Veteran's private social worker therapist reported that he had been in therapy from October 2012 to January 2013 for symptoms of depression and anxiety.  The therapist said the condition was bad enough for her to recommend he be off work for 6 weeks.  Therapy focused on mood stabilization, anxiety reduction, and body awareness.

VA treatment records reflect that in May 2014 the Veteran was treated for depressive disorder.  He reported problems managing his mood due to multiple relationship stressors and work-related stress.  At a session one week later he reported stress and sadness due to his current life circumstances, including the recent death of his mother, the end of his marriage, and lack of recognition from his job.  He reported more bad days than good in November 2014.  In February 2015 he reported increased anger and discussed his health problems.  In October 2015 he reported that his ups and downs had to do with his stressors and home and work.

The Veteran submitted a February 2017 essay written for school by the Veteran's niece in which she states that he is crazy, that some things make him really mad, and that he can be vicious and mean.

In an April 2017 letter, the Veteran informed his employer that he was being treated for depression/anxiety/stress and mood disorders which are symptoms of PTSD.  He reported that it had become severe to work with certain individuals who increase his anxiety.

In an August 2017 letter, the Veteran's VA treating psychiatrist stated that he is diagnosed with major depression and anxiety and had been in therapy since October 2012.  Symptoms included decreased concentration, focus, lethargy, depressed mood, and anxiety.  Medication could cause increased lethargy and concentration issues.

As an initial matter, the Board finds that there is no evidence of a diagnosis of PTSD based on DSM criteria, and there is no allegation of a personal assault or traumatic experience on which a diagnosis of PTSD can be made.  While the Veteran has claimed emotional abuse and discrimination, he not claimed that he experienced or witnessed any trauma which put him in danger or caused him to fear for his life or the lives of others.  

The Board finds that the evidence weighs against a finding that an acquired psychiatric disability is related to service or to a service-connected disability.  The evidence would be sufficient to establish the Veteran's initial theory of secondary service connection, that his disability is the result of his lumbar spine disability, if service connection were granted for his lumbar spine disability.  The Board herein denies service connection, and thus service connection on a secondary basis is not available to the Veteran.  As to direct service connection, the Board finds the Veteran's treatment records more credible than his statements.  Treatment records reflect extensive discussions with his therapists and psychiatrists about current stressors, but he made no mention of the discrimination he first reported in April 2014.  Treatment records subsequent to April 2014 continued not to mention any in-service stressors.  The Veteran did not mention any in-service stressors at his March 2013 VA examination for mental health disabilities.  Letters from his therapists, psychiatrists, and friends state that his psychiatric disability is the result of his physical health issues.  One letter states that the Veteran wondered if his symptoms were due to his war experience, but there is no indication in the Veteran's records of any war experience.  The Board finds it unlikely that the Veteran could go through years of therapy without ever mentioning in-service stressors that caused his depression and anxiety.  For these reasons, the Board finds that the evidence weighs against a finding that an acquired psychiatric disability is related to service or to a service-connected disability.  Service connection is therefore denied.


ORDER

Service connection for headaches is denied.

Service connection for tinnitus is denied.   

Service connection for erectile dysfunction, to include as secondary to a service-connected disability, is denied.

New and material evidence has been presented, and the claim for service connection for a lumbar spine disability is reopened; the appeal is granted to this extent only.

Service connection for a lumbar spine disability is denied.

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, and to include as secondary to a lumbar spine disability is reopened; the appeal is granted to this extent only. 

Service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, and to include as secondary to a lumbar spine disability, is denied.



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


